


Exhibit 10.19
Summary of the Registrant's Compensatory Arrangements with Executive Officers


Name and Title     Base Salary for 2012


F. Thomson Leighton      $1*
Chief Executive Officer


James Benson    $400,000**
Chief Financial Officer


Melanie Haratunian    $400,000*
Executive Vice President and General Counsel


Robert Hughes    $500,000*
President - Worldwide Operations


Rick McConnell    $500,000*
President - Products and Development


*Effective January 1, 2013
**Effective April 1, 2013






